COX, Circuit Judge, specially concurring, in which GEORGE, District Judge,
joins:
I concur in the result. I agree with much of what Judge Tjoflat has written. I do not join the opinion because I think it decides more than we must decide.
I agree that, following the remands of the cases originally filed in state court, the district court had no jurisdiction over the claims that were the subject of the remands. And, I think that conclusion means that neither exception to the Anti-Injunction Act that Judge Tjoflat discusses would support a finding that the district court had jurisdiction to issue the Injunction. The Injunction was not “necessary in aid of [the district court’s] jurisdiction,” 28 U.S.C. § 2283, because the district court had no jurisdiction over the remanded claims. And, because the district court was without jurisdiction to enter the merits judgment following the remand, the Injunction was not necessary to “protect or effectuate [the district court’s] judge-ments.” Id.
We need not address whether the district court could have asserted supplemental jurisdiction over the Blair and Trussell claims because Blair and Trussell were never made parties. They were never joined as parties pursuant to any of the Rules that might have been utilized to join them, were never served with process, and never consented to the jurisdiction of the court. Thus, the purported exercise of supplemental jurisdiction over their claims was improper. “ ‘Joinder as a party, rather than knowledge of a lawsuit and an opportunity to intervene, is the method by which potential parties are subjected to the jurisdiction of the court and bound by a judgment or decree.’ ” See Steans v. Combined Ins. Co. of America, 148 F.3d 1266, 1270 (11th Cir.1998) (quoting Martin v. Wilks, 490 U.S. 755, 765, 109 S.Ct. 2180, 2186, 104 L.Ed.2d 835 (1989)).
More than this we need not decide.